DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-17 are considered eligible subject matter.  Even if the claims were considered an abstract idea, the claims provide limitations regarding a practical application, i.e. classifying specimens.  It is noted that claim 16 claims a module, but cannot be interpreted as a program module, as consistent with the specification, and as provided by the claims in which hardware (i.e. plurality of cameras, computer) that cannot be interpreted as program modules are claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of “the gel separator” in line 19.  The applicant previously claims “gel separator” and “a gel separator” where the examiner believes “a gel separator” should be “the gel separator”, as consistent with the other two independent claims.  Currently, as claimed in claim 17, it is unclear as to which gel separator the applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 10527637 (Bhatia et al) in view of U.S. Patent Application Publication No. 20110304820 (Falt et al).
Regarding claim 1, Bhatia et al discloses a method  (col. 8, lines 32-55) of quantifying a specimen contained within a specimen container (fig. 1, item 264), comprising: providing a specimen (fig. 3, item 364); capturing images of the specimen (col. 15, lines 22-26,29-50); the classifying the specimen into various class types by classifying the portions of the specimen (col. 8, lines 35-43) comprising one or more of serum or plasma portion (col. 8, line 42), settled blood portion (col. 8, line 46), gel separator, if the gel separator is used (col. 8, line 41-42), air, tube, label, or cap; and quantifying of the specimen by determining one or more of: a location of a liquid-air interface between the air and the serum or plasma portion, a location of a serum-blood interface between the serum or plasma portion and the settled blood portion, a location of a serum-gel interface between the serum or plasma portion and the gel separator, if the gel separator is used (col. 8, lines 42-43), a location of a blood-gel interface between the settled blood portion and the gel separator, if the gel separator is used(col. 8, lines 42-43), a volume and/or a depth of the serum or plasma portion, or a volume and/or a depth of the settled blood portion (col. 8, line 44-46). 
Bhatia et al does not disclose expressly capturing images of the specimen at multiple spectra having different nominal wavelengths, and at multiple different exposures; and selection of optimally-exposed pixels from the images at the multiple different exposures and at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra.
Falt et al discloses capturing images of a specimen at multiple spectra having different nominal wavelengths (page 2, paragraph 23), and at multiple different exposures (page 2, paragraph 23); and selection of optimally-exposed pixels from the images at the multiple different exposures and at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra (page 2, paragraph 29).
Bhatia et al and Falt et al are combinable because they are from the same field of endeavor, i.e. imaging color in scientific data processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use multispectral imaging to capture images of the specimen.
The suggestion/motivation for doing so would have been to provide a more robust system by providing multiple data parameters of the sample.
Therefore, it would have been obvious to combine the method of Bhatia et al with the imaging of Falt et al to obtain the invention as specified in claim 1.
Regarding claim 2, Bhatia et al discloses the capturing images of the specimen is conducted from multiple different viewpoints (col. 16, lines 63-65, col. 15, lines 22-26,29-50); with a camera provided at each viewpoint, since the camera is provided as the sample is rotated (col. 15, lines 63-65).  Falt et al discloses the images are captured at the multiple spectra and the multiple exposures times (page 2, paragraph 23).
Regarding claim 3, Bhatia et al the multiple different viewpoints comprises 3 or more, i.e. 360 degrees with any number of viewpoints within the rotation (col. 15, liens 22-26).
Regarding claim 4, Bhatia et al discloses the specimen is a centrifuged specimen (col. 8, lines 51-52) including the settled blood portion and the serum or plasma portion (col. 8, lines 40-46).  
Regarding claim 5, Bhatia et al discloses classifying the specimen is based upon a multi-class classifier, since the specimen is classified and has multiple classes (col. 8, lines 42-43).  
Regarding claim 11, Bhatia et al discloses identifying a location of a serum-gel interface (col. 8, line 41-42).   
Regarding claim 12, Bhatia et al discloses calculating a volume of the serum or plasma portion by disclosing calculating the blood portion by taking the total volume minus the volume of the other portions, including the identified of serum as one of the portions (col. 8, lines 39-46)
Regarding claim 13, Bhatia et al discloses calculating a volume of the settled blood portion (col. 8, lines 44-46).  
Regarding claim 14, Bhatia et al discloses determining a physical dimensional characteristic of the specimen container (col. 16, lines 37-38).  
Regarding claim 16, Bhatia et al discloses a quality check module (fig. 1, 2) adapted to quantify a specimen, comprising: a plurality of cameras (col. 3, lines 51-52) configured to capture images of the specimen from different viewpoints (col. 16, lines 63-65, col. 15, lines 22-26,29-50); and a computer (fig. 2, item 210, 230) configured and operable to: classify the specimen into various class types by classifying the portions of the specimen (col. 8, lines 35-43) comprising one or more of serum or plasma portion (col. 8, line 42), settled blood portion (col. 8, line 46), gel separator, if the gel separator is used  (col. 8, line 41-42), air, tube, label, or cap, and quantify the specimen by determining one or more of: a location of a liquid-air interface between the air and the serum or plasma portion, a location of a serum-blood interface between the serum or plasma portion and the settled blood portion, a location of a serum-gel interface between the serum or plasma portion and the gel separator, if used (col. 8, lines 42-43), a location of a blood-gel interface between the settled blood portion and the gel separator, if used (col. 8, lines 42-43),  a volume and/or a depth of the serum or plasma portion, or a volume and/or a depth of the settled blood portion (col. 8, line 44-46).    Falt et al discloses capturing images of the specimen at multiple spectra having different nominal wavelengths (page 2, paragraph 23) and at multiple exposures (page 2, paragraph 23), and selecting of optimally-exposed pixels from the images at the different exposures and at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra (page 2, paragraph 29).
Claim 17 is rejected for the same reasons as claim 16.  Thus, the arguments analogous to that presented above for claim 16 are equally applicable to claim 17.  Claim 17 distinguishes from claim 16 only in that claim 17 is an apparatus that comprises a track and the module of claim 16.  Bhatia et al teaches further this feature, i.e. the apparatus (fig. 3) with the track (fig. 3, item 324), and the module, as explained in the rejection above for claim 16.

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia et al  in view of Falt et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20150241457 (Miller). 
Regarding claim 8, Bhatia et al (as modified by Falt et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Bhatia et al further discloses identifying: the serum or plasma portion (col. 8 ,line 42), the settled blood portion (col. 8, line 45-46),  and a serum-gel interface or a serum-settled blood interface, depending on if a gel separator is present (col. 8, line 39-40).  
Bhatia et al (as modified by Falt et al) does not disclose expressly identifying a liquid-air interface between the air and the serum or plasma portion.
Miller discloses identifying a liquid-air interface between the air and the serum or plasma portion (fig. 1b, item LA).
Bhatia et al (as modified by Falt et al)  & Miller et al are combinable because they are from the same field of endeavor, i.e. blood sample measurements.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to account for the air interface.
The suggestion/motivation for doing so would have been to provide a more robust system by accounting for the empty portion of the tube.
Therefore, it would have been obvious to combine Bhatia et al (as modified by Falt et al) with the air interface recognition of Miller to obtain the invention as specified in claim 8.
Regarding claim 9, Miller discloses identifying a location of a liquid-air interface between the air and the serum or plasma portion (fig. 1b, LA, page 5, paragraph 51).  
Regarding claim 10, Miller discloses identifying a location of a serum-settled blood interface (fig. 1b, SR, page 5, paragraph 51).  

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia et al in view of Falt et al, as applied to claim 1 above, and further in view of U.S> Patent No 8280140 (Levenson et al).
Regarding claim 6, Bhatia et al (as modified by Falt et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
Bhatia et al (as modified by Falt et al) does not disclose expressly the multi-class classifier is generated from multiple training sets. 
Levenson et al discloses multi-class classifier is generated from multiple training sets (col. 16, line63- col. 17 ,line 3, col 16, line 33-37).
Bhatia et al (as modified by Falt et al)  and Levenson et al are combinable because they are from the same field of endeavor, i.e. blood classification.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use multiple training sets to train the classifier.
The suggestion/3motivation for doing so would have been to provide a more accurate recognition by using varied data.
Therefore, it would have been obvious to combine Bhatia et al (as modified by Falt et al) with Levenson et al to obtain the invention as specified in claim 6.
Regarding claim 7, Levenson et al discloses the multi-class classifier comprises a support vector machine (col. 15, lines 23-29)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 contains allowable subject matter regarding using a Monte Carlo simulation method to verify segmentation of the classified specimen into various class types as consistent with the processing of the specimen and the class types of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666